United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                                      July 28, 2004

                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                       No. 04-30161
                                     Summary Calendar



                                   STEPHEN R. LINZAY,

                                  Plaintiff-Appellant,

                                            versus

                 WILLIAM J. HENDERSON; U.S. POSTAL SERVICE,

                                 Defendants-Appellees.

                            --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                             USDC No. 01-cv-938
                            --------------------

Before HIGGINBOTHAM, DENNIS, and PICKERING Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Stephen R. Linzay brought suit against

defendant-appellees alleging, inter alia, claims under Title VII of

the Civil Rights Act, 42 U.S.C. § 20005 et seq., and the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq..                           The district

court granted defendants’ motion for summary judgment dismissing

Linzay’s Title VII claims on their merits.                          On January 20, 2004,




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 04-30161
                                   -2-

the district court conditionally dismissed Linzay’s FMLA claims and

closed the case, subject to reopening the case if the parties did

not consummate a settlement of those FMLA claims.    Linzay appeals

solely the district court’s summary judgment of his Title VII

claims.

     On April 9, 2004, the district court reopened this case upon

information that the parties had not settled their FMLA claims.

The case is currently open and being litigated in the district

court.    Because this case is still being actively litigated in the

district court, the district court has not yet issued a “final

decision,” and we must dismiss this appeal for lack of appellate

jurisdiction.    See 28 U.S.C. § 1291; Way v. Reliance Ins. Co., 815

F.2d 1033, 1033-34 (5th Cir. 1987).

DISMISSED